Title: To Thomas Jefferson from John Daly Burk, 26 May 1805
From: Burk, John Daly
To: Jefferson, Thomas


                  
                     Sir 
                     
                     May 26. 1805 Battersea near Petersburg.
                  
                  The file of newspapers and the collection of the old laws of this commonwealth, which under certain restrictions you politely stated were at my service I want urgently at this moment; and I pray you to instruct me where and In what manner I must apply for the temporary possession of the first and for the inspection of the last—
                  The copy of Laws in particular will be of signal benefit in the obscure & dreary period embraced within the suppression of Bacon’s rebellion and the year 1752. Here the materials for history are scanty indeed and little is known of the state of society, of arts & manners. Those Laws if they go so far back as either of the periods abovementioned will enable me to supply these defects. In my opinion if all the other papers & documents belonging to a people should by any fatality be lost, a bare but correct list of their laws would fully preserve the character of the people & the progress of arts; beside furnishing no contemptible materials for their history
                  Would it be convenient Sir, to have those papers enclosed to Governor Page, or Doctor Shore of This town, who are very much my friends and at whose houses I might peruse them. My book is on the eve of going to press and every hour of my time is employed in endeavoring to make it as useful and interesting as my talents & opportunities will permit. To engage a person to wait on you for the purpose of examining those papers & noting the most material circumstances would but ill agree with my circumstances, if indeed one sufficiently qualified could be engaged on any terms—
                  My Second volume is allready written: but the use of those papers, if I am fortunate enough to have an opportunity of seeing them in season, will yet enable me to mingle their contents either in my notes or narrative—
                  I pray you Sir to excuse this intrusion. I know how important every moment of your time is to your Country: but I believe also that you are eminently superior to the pedantry of wishing to be thought so wholly immersed in state concerns, as to leave no room for the exercise of private benevolence. I believe too Sir, that a request of this nature from a man, who is employed in writing the history of your Country, altho’ he can claim little more than the merit of zeal and fidelity, will not be thought wholly beneath your consideration.
                  With great respect & attachment I am your fellow Citizen
                  
                     John D Burk 
                     
                  
               